DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 October 2020 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 16 October 2020.
Claims 1, 17, 19 have been amended. 
Claims 6, 14-17, 22-24 have been canceled.
Claims 1-5, 7-13, 18-21 are currently pending and have been examined.
Claims 1-5, 7-13, 18-21 are rejected.

Response to Arguments
9.	Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-5, 7-13, 18-21 have been considered, but they are not persuasive.
	The claims state “the fuel dispenser is configured to compare the stored monetary value of the electronic wallet of the user recovered from the mobile terminal with the payment to be made 
Applicant argued that the fuel dispenser conducts a comparison in order to authorize.  If that is the case, then why does the next limitation in the claims state that the fuel dispenser receives an instruction to dispense the fuel?  Why does the fuel dispenser need an instruction from somewhere else if the fuel dispenser does the authorizing? 
During the interview, it was explained that the fuel dispenser is doing the authorizing.  However, the claims do not state that the fuel dispenser does the authorization; and the claims disclose that the fuel dispenser receives an instruction from somewhere to begin fueling. Therefore, Examiners reviewed the specification and the drawings in a further search and consideration and the specification explains in [0063], [0074], [0075], and Figure 3 that the cloud does the authorization.  The cloud does the authorization, and then sends the authorization to the mobile terminal, which sends the authorization to the fuel dispenser.  Therefore, the fuel dispenser does not do the authorizing; the cloud does the 
As such, as the claims are written, the prior art reference Williams et al. (US 10,332,083 B2) discloses that a fuel dispenser that a cloud server authorizes a transaction and forwards the authorization to a fuel dispenser. Since the instant claims do not specifically disclose where the authorization takes place, Williams covers what the instant specification explains and that a cloud server authorizes a transaction and forwards the authorization to a fuel dispenser “[0063] In response to having both the payment data and the user's selection of goods/services, the payment for the goods/services is authorized 122. This authorization 122 can be accomplished in any of a variety of ways, as discussed above, such as the provider 22 transmitting authorization data to the payment module 50 at the cloud 34 which verifies that the electronic wallet 20 identified by the authorization data is a valid account and has sufficient funds to pay the monetary amount indicated in the authorization data as being needed to purchase the desired goods/services.”. (see at least specification [0074] [0063] [0074]).  Applicant explains in interviews that the fuel dispenser does the authorizing; however the claims do not explicitly explain this step.  The specification at best describes a payment authorization request is generated at the fuel dispenser and that request is transmitted to the cloud for authorization. Examiners interpret the claim using the specification description that the fuel dispenser transmits a payment authorization request to the cloud, and the cloud does the authorizing after comparing the stored monetary value of the electronic wallet of the user with the payment to be made from the electronic wallet of the user; and then the mobile terminal transmits data to the fuel dispenser that the payment is authorized.  Thereafter, Williams discloses after the authorization of the payment and promotions, dispensing the fuel from the fuel dispenser (i.e., after receiving an instruction, the fuel dispenser dispenses fuel) (see at least Williams Column 10 Lines 44-67; Column 7 Lines 6-67; Column 4 Lines 51-67; Column 5 Lines 1-16; Column 5 Line 37-Column 6 Line 3; Column 7, lines 38-67; Figure 6).

Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-5, 7-13, 18-21 have been considered, but they are not persuasive.  The rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, Line 20 discloses “with the payment to be made from the electronic wallet”.  Change “the payment” to “a payment” because a payment has not been previously introduced.
Claims 1, 7, 19 discloses “the fuel dispenser is configured to determine a payment authorization, the payment authorization including comparing the stored monetary value of the electronic wallet of the user with the payment to be made from the electronic wallet of the user”.  In interviews and when reading past Applicant Arguments/Remarks, Applicant seems to claim that the fuel dispenser does the authorizing (yet does not explicitly explain how the fuel dispenser can authorize).  This interpretation-provider 22 transmitting authorization data to the payment module 50 at the cloud 34 which verifies that the electronic wallet 20 identified by the authorization data is a valid account and has sufficient funds to pay the monetary amount indicated in the authorization data as being needed to purchase the desired goods/services.”.  The specification at best describes a payment authorization request is generated at the fuel dispenser and that request is transmitted to the cloud for authorization. For purposes of applying prior art, examiner interprets the claim using the specification description that the fuel dispenser transmits a payment authorization request to the cloud, and the cloud does the authorizing after comparing the stored monetary value of the electronic wallet of the user with the payment to be made from the electronic wallet of the user; and then the mobile terminal transmits data to the fuel dispenser that the payment is authorized.  Yet, in order to advance prosecution, examiner applies art to explain how a kiosk (that would be an obvious variant of a fuel dispenser because both provide a service) can compare funds and determine if there are enough funds before confirming an order (i.e., authorizing a purchase of fuel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2009/0320106 Al) hereinafter Jones, in view of Williams et al (US 10,332,083B2) hereinafter Williams, in view of Lennon (US 2018/0365744 A1) hereinafter Lennon.
Claim 1
Jones discloses the following limitations:
 (Currently Amended) A payment management system, comprising: a currency acceptance terminal configured to receive currency in association with an electronic wallet of a user that stores monetary value usable for purchase of at least one of goods and services from a merchant; (see at least [0010] [0042] [0284]-[0287] [0457].  Jones discloses a coin processing machine/ a coin redemption machine configured to receive a batch of coins in an input region.  The total amount related to the value of the processed coins is transferred to a portable or handheld electronic device from the coin processing machine.  The handheld portable electronic device is 
a mobile terminal that is separate from and external to the currency acceptance terminal; and (see at least [0284].  Jones discloses a portable or handheld electronic device (e.g., a cellular phone.).
a fuel dispenser, the fuel dispenser being separate from and external to the currency acceptance terminal, the mobile terminal, and an electronic wallet management system, (see at least [0081] [0457] [0456] [0457] [0284]-[0287].  Jones discloses the customer drives up to the fuel pump and parks his or her vehicle beside the fuel pump.  Then, the customer proceeds to a coin redemption machine inside the gas station.  After the customer inserts the coins, the coin redemption machine outputs a value to the customer’s portable electronic device.  The electronic wallet on the customer’s portable electronic device connects with an external electronic wallet management system that stores the customer’s plethora of cards: credit card data, store loyalty card information, or any other customer account data.  Therefore, the fuel pump is separate from and external to the coin redemption machine, the mobile terminal, and the electronic wallet management system.).
wherein: the currency acceptance terminal is configured to transmit data indicative of a monetary amount of the received currency to the mobile terminal; (see at least [0101] [0457] [0284]-[0287].  Jones discloses the coin redemption machine transmits data relating to a transaction (e.g., an amount of the transaction) to a portable or handheld electronic device (e.g., a cellular phone).).
the mobile terminal is configured to transmit data indicative of the monetary amount to an electronic wallet management system that manages a plurality of electronic wallets including the electronic wallet of the user, the electronic wallet management system being separate from and external to the currency acceptance terminal and the mobile terminal; (see at least [0286].  Jones 
the mobile terminal is configured to receive data from the electronic wallet management system indicative of the stored monetary value of the electronic wallet of the user and to transmit the data indicative of the stored monetary value of the electronic wallet of the user to the fuel dispenser; (see at least [0284]-[0290] [0457] [0458].  Jones discloses an online payment account wallet is linked to an electronic device (e.g., PayPal application on a cellular phone).  Jones discloses the customer’s portable electronic device (e.g., a cell phone) is configured to transmit data indicative of payment to be made to the merchant from the linked online payment account for fuel to a fuel dispensed.  This occurs after comparisons have been conducted to ensure there are proper funds available and the transaction is authorized.).
the mobile terminal is configured to transmit data to the fuel dispenser that is indicative of the authorized payment to be made to the merchant from the electronic wallet of the user for fuel to be dispensed from the fuel dispenser; (see at least [0285]-[0290] [0457] [0458].  Jones discloses the customer’s portable electronic device (e.g., a cell phone) is configured to transmit data indicative of payment to be made to the merchant from the linked online payment account for fuel to a fuel dispensed.  This occurs after comparisons have been conducted to ensure there are proper funds available and the transaction is authorized.).

Jones teaches the limitations shown above.  Jones fails to specifically disclose the authorization steps and that the mobile terminal receives data from the fuel dispenser indicative of a total cost of the fuel dispensed.
However, Williams discloses the following limitations:
the fuel dispenser is configured to compare the stored monetary value of the electronic wallet of the user received from the mobile terminal with the payment to be made from the electronic wallet of the user; (see at least Column 10 Lines 44-67; Column 7 Lines 6-67; Column 4 Lines 51-67; Column 5 Lines 1-16; Column 5 Line 37-Column 6 Line 3.  (See the 35 USC 112(b) discussion above.  The specification of the instant application in [0074], [0063], and [0049] explains that the payment wallet (e.g., cloud) is where the comparing and authorizing occur.  Then a message is sent to the fuel pump that the card is authorized because there are sufficient funds available).  Williams discloses transmitting data to the payment wallet that is indicative of payment and loyalty points to be made from the payment wallet of the user and, in response to the transmission, receiving data from the payment wallet that is indicative of whether or not the payment is authorized based on a comparison of the stored monetary value in the payment wallet and loyalty account of the user with the payment to be made.). 
the fuel dispenser receives an instruction causing the fuel dispenser to dispense the fuel from the fuel dispenser after an authorization of the payment;  (see at least Column 7 Lines 38-67; Column 5 Line 37-Column 6 Line 3.  Williams discloses after the authorization of the payment and promotions, dispensing the fuel from the fuel dispenser.).
in response to the mobile terminal transmitting to the fuel dispenser the data indicative of payment to be made, the mobile terminal is configured to receive data from the fuel dispenser indicative of a total cost of the fuel dispensed from the fuel dispenser; and 
 in response to receiving the data from the fuel dispenser that is indicative of the total cost, the mobile terminal is configured to transmit data to the electronic wallet management system indicative of the total cost of the fuel.  (see at least Column 4 Lines 51-67; Column 5 Lines 1-16; Column 7 Lines 38-67.  Williams discloses that once the transaction is compete, an indication thereof is sent to the customer’s phone so that the customer’s payment method can be charged for the correct total.  Afterwards, the customer’s phone will connect with a method of payment stored (the electronic wallet management system).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sending of data from the fuel pump of Jones to incorporate the teachings of Williams and transmit data indicative of the total cost to the electronic wallet management system because doing so would allow for many services to benefit the customer to be added (e.g., promotions) and allow the flow of messages between the fuel pump and the customer  (see at least Williams Column 9 Lines 31-49; Column 5 Line 37-Column 6 Line 3).  

Jones/Williams teach the limitations shown above.  Jones disclose the fuel dispenser determines a payment authorization, but does not specifically disclose that the fuel dispenser itself does the comparisons. (see 35 USC § 112 (b) above)
Yet, Lennon discloses the following limitations:
the fuel dispenser is configured to compare the stored monetary value of the electronic wallet of the user received from the mobile terminal with the payment to be made from the electronic wallet of the user; (see at least Figure 6, Figure 7, [0013] [0032] [0035] [0043]-[0049].  Lennon discloses a consumer inputs cash into a kiosk and the kiosk presents the consumer with a unique code.  This unique code is added to a consumer’s virtual account (i.e., electronic 
the fuel dispenser receives an instruction causing the fuel dispenser to dispense the fuel from the fuel dispenser afteran authorization of the payment;  (see at least Column 7 Lines 38-67; Column 5 Line 37-Column 6 Line 3.  Figure 6, Figure 7, [0013] [0032] [0035] [0043]-[0049].  Lennon discloses that after the kiosk confirms that the consumer has sufficient funds, the kiosk reviews instructions to complete the order and allow the user to take whatever item or service he purchased.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel dispenser determining a payment authorization of Jones/Williams to incorporate the teachings of Lennon and specifically disclose that the kiosk (i.e., fuel dispenser) compares the funds available before confirming the order (i.e., authorizing) because doing so would allow for the many “un-banked” consumers who do not access to a credit card or a bank account necessary to make online purchases to create an “electronic wallet” (the piece of paper with the code).  Many customers prefer to use cash, and this system and having the kiosk compare the values to ensure there are enough funds allows these consumers to access virtual marketplaces  (see at least Lennon [0003] [0004] [0013] [0045]-[0048]).  


Claim 2
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
(Original) The system of claim 1, wherein the currency acceptance terminal has a secure depository therein that stores the received currency therein.  (Original) The system of claim 1, wherein the currency acceptance terminal has a secure depository therein that stores the received currency therein.  (see at least Figure 2 [0096].  Jones discloses the coins are sent to a coin receptacle station 28, which includes one or more coin bags or coin bins for holding the sorted coins.).

Claim 3
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
 (Original) The system of claim 1, wherein the received currency includes at least one of paper money and a coin.  (see at least [0042] [0077] [0096] [0457].  Jones discloses a coin processing machine is configured to receive a batch of coins.).  

Claim 4
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
 (Original) The system of claim 1, wherein the currency acceptance terminal is configured to be unmanned when receiving the currency and transmitting the data indicative of the monetary amount of the received currency to the mobile terminal.  see at least [0079] [0080] [0101] [0284] [0457].  Jones discloses that coins may be dropped into a coin input area of a self-service coin redemption machine.  Dictionary.com defines self-service as “the serving of oneself in a restaurant, shop, gas station, or other facility, without the aid of a waiter, clerk, attendant, etc.”. Furthermore, Jones discloses the self-service redemption machine directly transmits the monetary amount data to the cellular phone.)

Claim 5
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
 (Original) The system of claim 1, wherein, in response to the receipt of the currency, the currency acceptance terminal is configured to automatically transmit the data indicative of the monetary amount of the received currency to the mobile terminal.  (see at least [0101] [0284] [0287] [0288].  Jones discloses the coin redemption machine directly transmits data relating to the transaction (e.g., amount of the transaction) to the cellular phone.).

Claim 6 (Canceled).  
Claim 7
Jones discloses the following limitations:
(Currently Amended) A payment management method, comprising: receiving currency at a currency acceptance terminal; (see at least [0010] [0042] [0284]-[0287] [0457].  Jones discloses a coin processing machine/ a coin redemption machine configured to receive a batch of coins in an input region.).
transmitting data indicative of a monetary amount of the received currency from the currency acceptance terminal to a mobile terminal that is separate from and external to the currency acceptance terminal; (see at least [0285]-[0287].  Jones discloses an online payment wallet (e.g., PayPal, Obopay) is linked to a portable electronic device (e.g., a cellular phone); data can be transferred from the cellular phone to the online payment wallet.  A user may upload funds onto his or her PayPal account (which stores all of the user’s multiple wallets’ contents, and then deduct those funds from the PayPal account when purchasing a good.).
 transmitting data indicative of the monetary amount from the mobile terminal to an electronic wallet management system that manages a plurality of electronic wallets including an electronic wallet of a user that stores monetary value usable for purchase of at least one of goods and services from a merchant, (see at least [0285]-[0287].  Jones discloses an online payment wallet (e.g., PayPal, Obopay) is linked to a portable electronic device (e.g., a cellular phone); data can be transferred from the cellular phone to the online payment wallet.  A user may upload funds onto his or her PayPal account (which stores all of the user’s multiple wallets’ contents, and then deduct those funds from the PayPal account when purchasing a good.).
the electronic wallet management system being separate from and external to the currency acceptance terminal and the mobile terminal; (see at least [0285] [0284].  Jones discloses an online payment account wallet is linked to an electronic device (e.g., PayPal app on a mobile phone); the coin processing machine is separate from a handheld electronic device.).
 increasing the stored monetary value of the electronic wallet of the user at the electronic wallet management system by the monetary amount; (see at least [0288].  Jones discloses the total amount related to the value of the processed coins may be transferred directly to the portable electronic device and then transferred to the online payment wallet.).  
after increasing the stored monetary value of the electronic wallet of the user, transmitting data indicative of the stored monetary value of the electronic wallet of the user from the electronic wallet management system to the mobile terminal; (see at least [0287] [0288].  Jones discloses when the monetary value is increased in the electronic payment wallet, data is transmitted to the cellular phone because the electronic mobile wallet is associated with the customer’s cellular phone.  The amount available can be sent to another application or cellular device.).
 transmitting data indicative of payment to be made for fuel from the electronic wallet of the user and the data indicative of the stored monetary value of the electronic wallet of the user from the mobile terminal to a fuel dispenser configured to dispense the fuel; (see at least [0285]-[0290] [0457] [0458].  Jones discloses the customer’s portable electronic device (e.g., a cell phone) is 

Jones discloses the limitations shown above.  Jones fails to specifically disclose the steps in the authorizing.
However, Williams discloses the following limitations:
 after transmitting the data indicative of the payment and the stored monetary value, the fuel dispenser and transmitting data indicative of the comparison to the mobile terminal; (see at least Column 7 Lines 38-67; Column 5 Line 37-Column 6 Line 3; Column 10 Lines 44-67; Column 7 Lines 6-67; Column 4 Lines 51-67; Column 5 Lines 1-16; Column 5 Line 37-Column 6 Line 3.  (See the 35 USC 112(b) discussion above.  The specification of the instant application in [0074], [0063], and [0049] explains that the payment wallet (e.g., cloud) is where the comparing and authorizing occur.  Then a message is sent to the fuel pump that the card is authorized because there are sufficient funds available).  Nevertheless, Williams also discloses after transmitting the data indicative of the payment, the fuel dispenser authorizing the payment and promotions prior to dispensing the fuel and transmitting data indicative of the authorization to the cellular device.  Williams discloses transmitting data to the payment wallet that is indicative of payment and loyalty points to be made from the payment wallet of the user and, in response to the transmission, receiving data from the payment wallet that is indicative of whether or not the payment is authorized based on a comparison of the 
and after an authorization of the payment, dispensing the fuel from the fuel dispenser.  (see at least Column 7 Lines 38-67; Column 5 Line 37-Column 6 Line 3.  Williams discloses after the authorization of the payment and promotions, dispensing the fuel from the fuel dispenser.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sending of data of Jones to incorporate the teachings of Williams and transmit data indicative of the authorization to the mobile terminal  because doing so would allow for loyalty promotions which benefit the customer to be added and allow the flow of messages between the fuel pump and the customer  (see at least Williams Column 9 Lines 31-49; Column 5 Line 37-Column 6 Line 3). 

Jones/Williams teach the limitations shown above.  Jones disclose the fuel dispenser determines a payment authorization, but does not specifically disclose that the fuel dispenser itself does the comparisons. (see 35 USC § 112 (b) above)
Yet, Lennon discloses the following limitations:
after transmitting the data indicative of the payment and the stored monetary value, the fuel dispenser and transmitting data indicative of the comparison to the mobile terminal; (see at least Figure 6, Figure 7, [0013] [0029] [0032] [0035] [0043]-[0049].  Lennon discloses a consumer inputs cash into a kiosk and the kiosk presents the consumer with a unique code.  This unique code is added to a consumer’s virtual 
and after an authorization of the payment, dispensing the fuel from the fuel dispenser.   (see at least Column 7 Lines 38-67; Column 5 Line 37-Column 6 Line 3.  Figure 6, Figure 7, [0013] [0032] [0035] [0043]-[0049].  Lennon discloses that after the kiosk confirms that the consumer has sufficient funds, the kiosk reviews instructions to complete the order and allow the user to take whatever item or service he purchased.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel dispenser determining a payment authorization of Jones/Williams to incorporate the teachings of Lennon and specifically disclose that the kiosk (i.e., fuel dispenser) compares the funds available before confirming the order (i.e., authorizing) because doing so would allow for the many “un-banked” consumers who do not access to a credit card or a bank account necessary to make online purchases to create an “electronic wallet” (the piece of paper with the code).  Many customers prefer to use cash, and this system and having the kiosk compare the values to ensure there are enough funds allows these consumers to access virtual marketplaces  (see at least Lennon [0003] [0004] [0013] [0045]-[0048]).  

Claim 8
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
 (Original) The method of claim 7, further comprising, prior to receiving the currency, electronically connecting the mobile terminal and the currency acceptance terminal.  (see at least [0290].  Jones discloses the cellular device is connected with the coin processing machine, ensuring that the link between the coin processing machine and the cellular device is properly established prior to the processing of the coins.).

Claim 9
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
 (Original) The method of claim 8, wherein the electronically connecting includes using an app installed on the mobile terminal.   (see at least [0102] [0285].  Jones discloses the cellular phone has installed thereon a program (e.g., an application: PayPal, OboPay) to receive and manage data transmitted by the coin redemption machine.).

Claim 10
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
(Original) The method of claim 7, wherein the received currency is deposited in a secure depository within the currency acceptance terminal. (see at least Figure 2 [0096].  Jones discloses the coins are sent to a coin receptacle station 28, which includes one or more coin bags or coin bins for holding the sorted coins.).

Claim 11
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
 (Original) The method of claim 7, wherein the received currency includes at least one of paper money and a coin.  (see at least [0042] [0077] [0096] [0457].  Jones discloses a coin processing machine is configured to receive a batch of coins.).  

Claim 12
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
 (Original) The method of claim 7, wherein the currency acceptance terminal is unmanned.   (see at least [0079] [0080] [0457].  Jones discloses a self-service coin redemption machine.  Dictionary.com defines self-service as “the serving of oneself in a restaurant, shop, gas station, or other facility, without the aid of a waiter, clerk, attendant, etc.”.).

Claims 14-17 (Canceled).  

Claim 18
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
 (Previously Presented) The method of claim 7, wherein the currency acceptance terminal is unmanned and the fuel dispenser is unmanned.  (see at least [0081] [0457] [0456] [0457].  Jones discloses a self-service coin redemption machine.  Dictionary.com defines self-service as “the serving of oneself in a restaurant, shop, gas station, or other facility, without the aid of a waiter, clerk, attendant, etc.”.  Also, Jones discloses the customer drives up to the fuel pump and parks his or her vehicle beside the fuel pump.  Then, the customer can walk inside, where an attendant is standing (i.e., the fuel dispenser is unmanned).). 

Claim 19

 (Currently Amended) A payment management method, comprising: receiving at a mobile terminal data from an unmanned currency acceptance terminal that is indicative of a monetary value of currency received by and stored in the currency acceptance terminal; (see at least [0101] [0284] [0457]. Jones discloses a self-service coin redemption machine transmits data relating to a transaction (e.g., amount of the transaction) to a handheld electronic device.  The total amount related to the value of the processed coins is transferred to a portable or handheld electronic device from the coin processing machine.  The handheld portable electronic device is linked to an online payment account wallet management system (e.g., PayPal, Obopay), that can be used to purchase a product.).
 transmitting from the mobile terminal to a cloud-based electronic wallet management system data indicative of the monetary value of the received currency and data indicative of an electronic wallet that is uniquely associated with a user of the mobile terminal and that is stored at the cloud-based electronic wallet management system; (see at least [0285]-[0287].  Jones discloses an online payment wallet (e.g., PayPal, Obopay) is linked to a portable electronic device/the customer’s cellular device; data can be transferred from the mobile phone to the online payment wallet. The electronic wallet on the customer’s portable electronic device connects with an external electronic wallet management system that stores the customer’s plethora of cards: credit card data, store loyalty card information, or any other customer account data.  Therefore, the fuel pump is separate from and external to the coin redemption machine, the mobile terminal, and the electronic wallet management system.).
receiving at the mobile terminal data from the cloud-based electronic wallet management system data indicative of the electronic wallet having been updated to reflect the monetary value of the currency; (see at least [0287] [0284]. Jones discloses that account data is stored in the cellular 

Jones discloses the limitations shown above.  Jones fails to specifically disclose steps in the authorizing.
However, Williams discloses the following limitations:
transmitting from the mobile terminal to a cloud-based electronic wallet management system data indicative of the monetary value of the received currency and data indicative of an electronic wallet that is uniquely associated with a user of the mobile terminal and that is stored at the cloud-based electronic wallet management system (see at least column 5 lines 1-47; column 4 lines 51-67; column 6 line 56-column 7 lines 21; column 7 lines 37-67; column 9 line 50-column 10 line 3.  Williams discloses the phone and the fuel pump communicate with a cloud server.  The cloud server holds payment information (i.e., cloud based electronic wallet) that validates the transaction.). 
receiving at the mobile terminal data from the cloud-based electronic wallet management system data indicative of the electronic wallet having been updated to reflect the monetary value of the currency; Williams discloses the phone and the fuel pump communicate with a cloud server.  The cloud server holds payment information (i.e., cloud based electronic wallet) that validates the transaction.).
transmitting from the mobile terminal to a fuel dispenser data indicative of payment from the electronic wallet for fuel to be dispensed from the fuel dispenser and data indicative of a stored monetary value of the electronic wallet of the user; (see at least column 10 lines 44-67; column 7 lines 38-67; Column 4 Lines 51-67; Column 5 Lines 1-16; Column 5 Line 37-Column 6 Line 3.  Williams discloses the mobile terminal transmits payment transaction information (such as the payment account that is installed in the electronic wallet of the mobile device) to the fuel 

after an authorization of the payment, dispensing the fuel from the fuel dispenser; and (see at least Column 7 Lines 38-67; Column 5 Line 37-Column 6 Line 3.  Williams discloses after the authorization of the payment and promotions, dispensing the fuel from the fuel dispenser.).
receiving at the mobile terminal data from the fuel dispenser indicative of the fuel having been dispensed from the fuel dispenser and as having been paid for from the electronic wallet. (see at least column 7 lines 38-67; Column 4 Lines 51-67; Column 5 Lines 1-16;.  Williams discloses the mobile terminal receives transaction information from the fuel dispenser.  This transaction intimation includes monetary amount, amount of fuel, and the payment account used to pay for the fuel.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sending of data from the fuel pump of Jones to incorporate the teachings of Williams and transmit data indicative of the total cost to the electronic wallet management system because doing so would allow for many services to benefit the customer to be 

Jones/Williams teach the limitations shown above.  Jones disclose the fuel dispenser determines a payment authorization, but does not specifically disclose that the fuel dispenser itself does the comparisons. (see 35 USC § 112 (b) above)
Yet, Lennon discloses the following limitations:

after an authorization of the payment, dispensing the fuel from the fuel dispenser; and (see at least Column 7 Lines 38-67; Column 5 Line 37-Column 6 Line 3.  Figure 6, Figure 7, [0013] [0032] [0035] [0043]-[0049].  Lennon discloses that after the kiosk confirms that the consumer has sufficient funds, the kiosk reviews instructions to complete the order and allow the user to take whatever item or service he purchased.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel dispenser determining a payment authorization of Jones/Williams to incorporate the teachings of Lennon and specifically disclose that the kiosk (i.e., fuel dispenser) compares the funds available before confirming the order (i.e., authorizing) because doing so would allow for the many “un-banked” consumers who do not access to a credit card or a bank account necessary to make online purchases to create an “electronic wallet” (the piece of paper with the code).  Many customers prefer to use cash, and this system and having the kiosk 

Claim 20
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
 (Previously Presented) The method of claim 19, wherein the currency includes at least one of paper money and a coin.  (see at least [0042] [0077] [0096].  Jones discloses a coin processing machine is configured to receive a batch of coins.).  

Claim 21
Jones/Williams/Lennon disclose the limitations shown above.  Further, Jones discloses:
 (Previously Presented) The system of claim 1, wherein, of the mobile terminal and the currency acceptance terminal, only the mobile terminal is configured to transmit data indicative of the monetary amount of the received currency to the electronic wallet management system.  (see at least [0284]-[0287] [0292].  Jones discloses the user’s cellular device is integrated with the self-service coin processing machine to receive the funds.  Further, the portable electronic device (e.g. cellular device) may be linked to a payment account (i.e., PayPal or Obopay).  Therefore, the portable electronic device transmits data indicative of the monetary amount of received currency to the payment wallet.).
Claims 22-24 (Canceled).   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2009/0320106 Al) hereinafter Jones, in view of Williams et al (US 10,332,083B2) hereinafter Williams, in view of Lennon (US 2018/0365744 A1) hereinafter Lennon,  in view of Spector et al (US 9,195,984 B1) hereinafter Spector.
Claim 13
Jones/Williams/Lennon disclose the limitations shown above.  
Spector specifically discloses the electronic wallet management system is cloud-based.
 (Original) The method of claim 7, wherein the electronic wallet management system is cloud- based and includes a memory storing the plurality of electronic wallets.  (see at least Column 4 Lines 2-4. Spector discloses the wallet vault may be "in the cloud".).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic mobile wallet system of Jones/Williams/Lennon to incorporate the teachings of Spector and provide that the electronic mobile wallet is cloud based because the cloud computing architecture allows for multiple computer processors to hold financial data (see at least Spector Column 3 Lines 67 - Colum 4 Lines 1-4.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.L.L./Examiner, Art Unit 3691   

/HANI M KAZIMI/Primary Examiner, Art Unit 3691